Exhibit 10.2

EXECUTION COPY

WAIVER AND AMENDMENT NO. 2

Dated as of August 29, 2012

to

CREDIT AGREEMENT

Dated as of April 25, 2012

THIS WAIVER AND AMENDMENT NO. 2 (this “Amendment”) is made as of August 29, 2012
by and among Dairyland USA Corporation, a New York corporation (“Dairyland”),
The Chefs’ Warehouse Mid-Atlantic, LLC, a Delaware limited liability company
(“CW Mid-Atlantic”), Bel Canto Foods, LLC, a New York limited liability company
(“Bel Canto”), The Chefs’ Warehouse West Coast, LLC, a Delaware limited
liability company (“CW West Coast”), and The Chefs’ Warehouse of Florida, LLC, a
Delaware limited liability company (“CW Florida” and, together with Dairyland,
CW Mid-Atlantic, Bel Canto and CW West Coast, the “Borrowers”), the financial
institutions listed on the signature pages hereof and JPMorgan Chase Bank, N.A.,
as Administrative Agent (in such capacity, the “Administrative Agent”) and as
Issuing Bank (in such capacity, the “Issuing Bank”), under that certain Credit
Agreement dated as of April 25, 2012 by and among the Borrowers, the other Loan
Parties party thereto, the Lenders and the Administrative Agent (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”). Capitalized terms used herein and not otherwise defined herein
shall have the respective meanings given to them in the Credit Agreement.

WHEREAS, the Borrowers have requested that the requisite Lenders and the
Administrative Agent agree to certain modifications to the Credit Agreement;

WHEREAS, the Borrowers, the Lenders party hereto and the Administrative Agent
have so agreed on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrowers, the
Lenders party hereto and the Administrative Agent hereby agree to enter into
this Amendment.

1. Waiver and Consent. The Loan Parties have informed the Lenders that an Event
of Default has occurred as a result of their failure to comply with
Section 6.03(c) of the Credit Agreement due to CW Parent owning directly or
indirectly the Equity Interests of each of Michael’s Acquisition, L.P.,
Michael’s Finer Meats Acquisition, LLC, Michael’s Finer Meats Holdings, LLC and
Michael’s Finer Meats, LLC (collectively, the “Michael’s Entities”) in violation
of such Section (such Event of Default, the “Specified Default”). The Loan
Parties have informed the Lenders that, after the effectiveness of this
Amendment, the Loan Parties intend to enter into a reorganization of some of the
Michael’s Entities (including through merger, consolidation or otherwise) in the
manner set forth on Schedule I hereto (the “Permitted Reorganization”). Subject
to the satisfaction of the conditions precedent set forth in Section 3 below,
the Lenders party hereto hereby waive the Specified Default, and consent to the
Permitted Reorganization. This specific waiver and the specific consent apply
only to the Specified Default and the Permitted Reorganization and only for the
express circumstances described above. This



--------------------------------------------------------------------------------

specific waiver and consent shall not be construed to constitute (i) a waiver
of. or consent to, any other event, circumstance or condition or a waiver of any
other right or remedy available to the Administrative Agent or any Lender
pursuant to the Credit Agreement or any other Loan Document or (ii) a course of
dealing or a consent to any departure by the Borrower from any other term or
requirement of the Credit Agreement.

2. Amendments to the Credit Agreement. Effective as of the date of satisfaction
of the conditions precedent set forth in Section 3 below, the parties hereto
agree that the Credit Agreement is hereby amended as follows:

(a) Section 6.03(a) of the Credit Agreement is restated in its entirety as
follows:

“(a) No Loan Party will, nor will it permit any Subsidiary to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Event of Default shall
have occurred or be continuing (i) any Loan Party or Subsidiary thereof may
merge into or consolidate with a Loan Party (so long as (A) in the case of a
merger or consolidation involving Holdings, Holdings shall be the surviving
entity of any such merger or consolidation and (B) in the case of a merger or
consolidation involving a Loan Party, a Loan Party shall be the surviving entity
of such merger or consolidation); (ii) any Loan Party (other than Holdings) or
Subsidiary thereof may liquidate or dissolve into a Loan Party (including for
purposes of clarity into Holdings); (iii) any Subsidiary of a Loan Party may
merge into or consolidate with a Person that is not a Loan Party (so long as in
the case of a merger or consolidation involving a Loan Party, a Loan Party shall
be the surviving entity of such merger or consolidation); and (iv) any
Subsidiary that is not a Loan Party may liquidate or dissolve if the Loan Party
which owns such Subsidiary determines in good faith that such liquidation or
dissolution is in the best interest of the Loan Party and is not materially
disadvantageous to the Lenders; provided, that (x) any such merger or
consolidation hereunder involving a Person that is not a wholly owned Subsidiary
immediately prior to such merger or consolidation shall not be permitted unless
also permitted by Section 6.04, (y) any such merger or consolidation hereunder
involving a Borrower in respect of which such Borrower is not the surviving
entity shall not be permitted unless no principal of or interest on any Loan to
such Borrower shall be outstanding hereunder immediately prior to and upon
giving effect to such merger, consolidation or other transaction hereunder and
(z) immediately after giving effect to any such merger, consolidation or other
transaction hereunder, at least one (1) Borrower shall continue to remain in
existence.”

(b) Section 6.03(c) of the Credit Agreement is restated in its entirety as
follows:

“(c) [Intentionally Omitted].”

(c) Section 6.05(b) of the Credit Agreement is restated in its entirety as
follows:

“(b) sales, transfers and dispositions of assets to any Borrower or any other
Loan Party;”

3. Conditions of Effectiveness. The effectiveness of this Amendment is subject
to the conditions precedent that (i) the Administrative Agent shall have
received counterparts of this Amendment duly executed by the Borrowers, the
Required Lenders and the Administrative Agent, (ii) the Administrative Agent
shall have received counterparts of the Consent and Reaffirmation attached as
Exhibit A hereto duly executed by the Loan Guarantors and (iii) the
Administrative Agent shall have received payment and/or reimbursement of the
Administrative Agent’s and its affiliates’ fees and expenses (including, to the
extent invoiced in an invoice dated on or prior to the date hereof, fees and
expenses of counsel for the Administrative Agent) in connection with this
Amendment.

 

2



--------------------------------------------------------------------------------

4. Representations and Warranties of the Borrowers. Each Borrower hereby
represents and warrants as follows:

(a) This Amendment and the Credit Agreement as modified hereby constitute legal,
valid and binding obligations of such Borrower and are enforceable against such
Borrower in accordance with their terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

(b) As of the date hereof and after giving effect to the terms of this
Amendment, (i) no Default has occurred and is continuing and (ii) the
representations and warranties of the Loan Parties set forth in the Credit
Agreement, as amended hereby, are true and correct in all material respects (it
being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct
only as of such specified date).

5. Reference to and Effect on the Credit Agreement.

(a) Upon the effectiveness hereof, each reference to the Credit Agreement in the
Credit Agreement or any other Loan Document shall mean and be a reference to the
Credit Agreement as amended hereby.

(b) Each Loan Document and all other documents, instruments and agreements
executed and/or delivered in connection therewith shall remain in full force and
effect and are hereby ratified and confirmed.

(c) Except as specifically waived or consented to herein, the execution,
delivery and effectiveness of this Amendment shall not (i) operate as a waiver
of any right, power or remedy of the Administrative Agent, the Issuing Bank or
the Lenders, nor constitute a waiver of any provision of the Credit Agreement,
the Loan Documents or any other documents, instruments and agreements executed
and/or delivered in connection therewith or (ii) constitute a course of dealing
or create any implication that the Administrative Agent or the Lenders would be
willing under any circumstances in the future to provide the Loan Parties with
any additional waivers, consents, amendments or other accommodations.

6. Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.

7. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

8. Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or PDF shall have the same force and effect as
manual signatures delivered in person.

[Signature Pages Follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

DAIRYLAND USA CORPORATION By:  

/s/ Alexandros Aldous

Name:   Alexandros Aldous Title:   General Counsel
THE CHEFS’ WAREHOUSE MID-ATLANTIC, LLC By:  

/s/ Alexandros Aldous

Name:   Alexandros Aldous Title:   General Counsel BEL CANTO FOODS, LLC By:  

/s/ Alexandros Aldous

Name:   Alexandros Aldous Title:   General Counsel THE CHEFS’ WAREHOUSE WEST
COAST, LLC By:  

/s/ Alexandros Aldous

Name:   Alexandros Aldous Title:   General Counsel THE CHEFS’ WAREHOUSE OF
FLORIDA, LLC By:  

/s/ Alexandros Aldous

Name:   Alexandros Aldous Title:   General Counsel

 

Signature Page to Waiver and Amendment No. 2 to

Credit Agreement dated as of April 25, 2012

The Chefs’ Warehouse, Inc. et al



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.

individually as a Lender, as the Swingline Lender, as the

Issuing Bank and as Administrative Agent

By:  

/s/ Patricia T. Stone

Name:   Patricia T. Stone Title:   Authorized Officer

 

Signature Page to Waiver and Amendment No. 2 to

Credit Agreement dated as of April 25, 2012

The Chefs’ Warehouse, Inc. et al



--------------------------------------------------------------------------------

GE CAPITAL BANK, formerly known as GE

CAPITAL FINANCIAL INC.,

as a Lender By:  

/s/ Heather-Leigh Glade

Name:   Heather-Leigh Glade Title:   Duly Authorized Signatory

 

Signature Page to Waiver and Amendment No. 2 to

Credit Agreement dated as of April 25, 2012

The Chefs’ Warehouse, Inc. et al



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Thomas Pizzo

Name:   Thomas Pizzo Title:   Senior Vice President

 

Signature Page to Waiver and Amendment No. 2 to

Credit Agreement dated as of April 25, 2012

The Chefs’ Warehouse, Inc. et al



--------------------------------------------------------------------------------

BMO HARRIS FINANCING, INC., as a Lender By:  

/s/ Phillip Langheim

Name:   Phillip Langheim Title:   Managing Director

 

Signature Page to Waiver and Amendment No. 2 to

Credit Agreement dated as of April 25, 2012

The Chefs’ Warehouse, Inc. et al



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY, as a Lender By:  

/s/ Kenneth M. Blackwell

Name:   Kenneth M. Blackwell Title:   Senior Vice President

 

Signature Page to Waiver and Amendment No. 2 to

Credit Agreement dated as of April 25, 2012

The Chefs’ Warehouse, Inc. et al



--------------------------------------------------------------------------------

SCHEDULE I

Permitted Reorganization

Ownership Structure Following the Acquisition of Michael’s Finer Meats (SLIDE 1)

On August 10, 2012, Chefs’ Warehouse Parent, LLC (“Parent”), a Delaware limited
liability company and wholly owned subsidiary of The Chefs’ Warehouse, Inc. (the
“Company”), and The Chefs’ Warehouse Mid-Atlantic, LLC (“Mid-Atlantic”), a
Delaware limited liability company and wholly owned subsidiary of Parent,
acquired, directly or indirectly, all of the equity interests of (i) Michael’s
Acquisition, L.P. (“MALP”), a Delaware limited partnership, (ii) Michael’s Finer
Meats Acquisition, LLC (‘“MFM Acquisition”), a Delaware limited liability
company, (iii) Michael’s Finer Meats Holdings, LLC (“HoldCo”), a Delaware
limited liability company, and (iv) Michael’s Finer Meats, LLC (“MFM” and
together with MALP, MFM Acquisition and HoldCo, “Michael’s Finer Meats”), a
Delaware limited liability company (the “Acquisition”).

A chart reflecting the ownership of Michael’s Finer Meats immediately following
the consummation of the Acquisition is set forth on Slide 1 and described below:

 

  •  

All of the partnership interests in MALP are owned by Parent (limited partner)
and Mid-Atlantic (general partner).

 

  •  

All of the limited liability company interests in MFM Acquisition are owned by
Parent and MALP.

 

  •  

All of the limited liability company interests in HoldCo are owned by Parent and
MFM Acquisition.

 

  •  

All of the limited liability company interests in MFM are owned by HoldCo.

Subsidiary Reorganization (SLIDE 2)

As reflected in Slide 2, pursuant to an Agreement and Plan of Merger between
MALP and MFM Acquisition and upon the filing of a Certificate of Merger with the
Delaware Secretary of State, MALP will be merged into MFM Acquisition, with MFM
Acquisition surviving, and all of the partnership interests in MALP will be
cancelled (“Merger 1”). Following Merger 1, Parent will own 100% of the limited
liability company interests of MFM Acquisition .

Following Merger 1 and also as reflected in Slide 2, pursuant to an Agreement
and Plan of Merger between MFM Acquisition and HoldCo and upon the filing of a
Certificate of Merger with the Delaware Secretary of State, MFM Acquisition will
be merged into HoldCo, with HoldCo surviving, and all of the limited liability
company interests in MFM Acquisition will be cancelled (“Merger 2”). Following
Merger 2, Parent will own 100% of the limited liability company interests of
HoldCo.

Please note that once appropriate consents are received from the lenders under
the Company’s current credit agreement, the Company will cause its subsidiaries
to execute the necessary consents and merger documents to effect the
above-described subsidiary reorganization, and the applicable merger documents
will be filed with the Delaware Secretary of State. In most cases, such merger
documents can be filed and accepted by the Delaware Secretary of State in a
matter of a couple hours.



--------------------------------------------------------------------------------

Final Structure Following the Subsidiary Reorganization (SLIDE 3)

Following the mergers and subsidiary reorganization described in the previous
section, the final ownership structure of the remaining entities of Michael’s
Finer Meats will be as set forth on Slide 3 and described below:

 

  •  

All of the limited liability company interests in HoldCo will be owned by
Parent.

 

  •  

All of the limited liability company interests in MFM will continue to be owned
by HoldCo.

Additionally, please note that Mid-Atlantic will remain in existence as a wholly
owned subsidiary of Parent following the reorganization.



--------------------------------------------------------------------------------

SLIDE 1

 

LOGO [g398011img001.jpg]



--------------------------------------------------------------------------------

SLIDE 2

 

LOGO [g398011img002.jpg]



--------------------------------------------------------------------------------

SLIDE 3

 

LOGO [g398011img003.jpg]



--------------------------------------------------------------------------------

EXHIBIT A

Consent and Reaffirmation

Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Waiver and Amendment No. 2 to Credit Agreement with respect to that certain
Credit Agreement dated as of April 25, 2012 (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) by and among Dairyland USA Corporation, a New York corporation
(“Dairyland”), The Chefs’ Warehouse Mid-Atlantic, LLC, a Delaware limited
liability company (“CW Mid-Atlantic”), Bel Canto Foods, LLC, a New York limited
liability company (“Bel Canto”), The Chefs’ Warehouse West Coast, LLC, a
Delaware limited liability company (“CW West Coast”), and The Chefs’ Warehouse
of Florida, LLC, a Delaware limited liability company (“CW Florida” and,
together with Dairyland, CW Mid-Atlantic, Bel Canto and CW West Coast, the
“Borrowers”), the other Loan Parties party thereto, the Lenders and JPMorgan
Chase Bank, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”), which Waiver and Amendment No. 2 to Credit Agreement is dated as of
August 29, 2012 and is by and among the Borrowers, the financial institutions
listed on the signature pages thereof, JPMorgan Chase Bank, N.A., as Issuing
Bank (in such capacity, the “Issuing Bank”) and the Administrative Agent (the
“Amendment”). Capitalized terms used in this Consent and Reaffirmation and not
defined herein shall have the meanings given to them in the Credit Agreement.
Without in any way establishing a course of dealing by the Administrative Agent,
the Issuing Bank or any Lender, each of the undersigned consents to the
Amendment and reaffirms the terms and conditions of the Loan Guaranty and any
other Loan Document executed by it and acknowledges and agrees that the Loan
Guaranty and each and every such Loan Document executed by the undersigned in
connection with the Credit Agreement remains in full force and effect and is
hereby reaffirmed, ratified and confirmed. All references to the Credit
Agreement contained in the above-referenced documents shall be a reference to
the Credit Agreement as so modified by the Amendment and as the same may from
time to time hereafter be amended, modified or restated.

Dated August 29, 2012

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Consent and Reaffirmation has been duly executed as of
the day and year above written.

 

DAIRYLAND USA CORPORATION By:  

/s/ Alexandros Aldous

Name:   Alexandros Aldous Title:   General Counsel
THE CHEFS’ WAREHOUSE MID-ATLANTIC, LLC By:  

/s/ Alexandros Aldous

Name:   Alexandros Aldous Title:   General Counsel BEL CANTO FOODS, LLC By:  

/s/ Alexandros Aldous

Name:   Alexandros Aldous Title:   General Counsel THE CHEFS’ WAREHOUSE WEST
COAST, LLC By:  

/s/ Alexandros Aldous

Name:   Alexandros Aldous Title:   General Counsel THE CHEFS’ WAREHOUSE OF
FLORIDA, LLC By:  

/s/ Alexandros Aldous

Name:   Alexandros Aldous Title:   General Counsel

 

Signature Page to Consent and Reaffirmation to Waiver and Amendment No. 2 to

Credit Agreement dated as of April 25, 2012

The Chefs’ Warehouse, Inc. et al



--------------------------------------------------------------------------------

THE CHEFS’ WAREHOUSE, INC. By:  

/s/ Alexandros Aldous

Name:   Alexandros Aldous Title:   General Counsel CHEFS’ WAREHOUSE PARENT, LLC
By:  

/s/ Alexandros Aldous

Name:   Alexandros Aldous Title:   General Counsel

 

Signature Page to Consent and Reaffirmation to Waiver and Amendment No. 2 to

Credit Agreement dated as of April 25, 2012

The Chefs’ Warehouse, Inc. et al